Citation Nr: 0023954	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-01 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
cervical herniated discs, post-operative, with radiculopathy.  

2.  Entitlement to a compensable evaluation for low back pain 
with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to May 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  This case was remanded by the Board in 
December 1999 for further development.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected cervical herniated discs, 
post-operative, with radiculopathy are currently manifested 
by pain, limitation of motion, and radiculopathy without 
persistent symptoms of pronounced disability.

3.  The veteran's service-connected low back pain with 
degenerative changes is currently manifested by painful but 
essentially full range of motion with occasional radiation 
down the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for the service-
connected cervical herniated discs, post-operative, with 
radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (1999). 

2.  The criteria for a 10 percent evaluation for the service-
connected low back pain with degenerative changes have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5292 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in substance, that he has pain, 
limitation of motion, and numbness in the extremities due to 
his service-connected spine disorders.  He has stated that he 
has a decreased ability to maintain gainful employment as a 
result.

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that his claims are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  That is, he has presented 
claims which are plausible.  Generally, a claim for an 
increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA has a duty to assist the veteran to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed, including VA 
examinations performed pursuant to the December 1999 Remand.  
Service medical records and VA treatment records have been 
associated with the claims folder.  The veteran has undergone 
several VA examinations.  He has not asserted that there are 
any missing, relevant records.  For these reasons, the Board 
finds that VA's duty to assist the veteran, 38 U.S.C.A. 
§ 5107(a) (West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the veteran's request for higher ratings, the 
Board considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1999).  In so doing, 
it is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

The Board has reviewed all the evidence of record.  The 
service medical records show that in 1992 the veteran 
underwent anterior cervical diskectomy and fusion at C5-6 for 
C6 radiculopathy.  In September 1994, he underwent anterior 
cervical diskectomy and fusion at C6-7 with anterior synthes 
plating following pain and triceps weakness and a herniated 
nucleus pulposus (HNP) shown on magnetic resonance imaging 
(MRI).  In April 1995 he underwent a third surgery involving 
posterior spinal process fusion at C6-7 and bilateral 
neuroforaminal decompression with left posterolateral mass 
fixation using synthes plate.  In addition, the records show 
that he complained of low back pain.

A November 1995 Physical Evaluation Board found the veteran 
unfit for duty due to C6-7 HNP with cervical degenerative 
disease; status post bilateral foraminotomy and posterior 
fusion, not yet mature; and lumbar degenerative disc disease.  
In addition, it was found that there were other conditions 
which contributed to the unfitting conditions, including, 
bilateral C6-7 radiculopathy status post anterior cervical 
diskectomy; bilateral right greater than left upper extremity 
radiculopathy; and intermittent lower extremity bilateral 
lumbar radiculopathy.

A January 1996 medical record from the neurosurgery 
department at the Portsmouth Naval Medical Center noted 
continued cervical pain and bilateral radicular pain in 
addition to mid lower back pain.  X-rays at that time showed 
good fusion at C6-7.  An MRI of the lumbar spine showed no 
significant abnormality.  Physical examination revealed 
decreased sensation over the left foot and mild tenderness in 
the lower lumbar region.  No lumbar spine diagnosis was made.

The veteran's April 1996 retirement examination noted 
cervical disc disease and lumbosacral degenerative joint 
disease.  The recurrent low back pain was marked "NCD" or 
"not considered disabling."  He filed the current claim for 
benefits in July 1996.  In August 1996, he underwent a VA 
examination.  He reported a painful neck since 1991 and low 
back pain for the last 18 months, since his last cervical 
spine surgery.  He denied radiation to the legs.  He reported 
right arm pain and numbness in the lower legs and feet 
constantly.  There was full range of motion of the 
lumbosacral spine.  Specifically, forward flexion was from 0 
to 120 degrees; backwards extension was from 0 to 30 degrees; 
left lateral flexion was from 0 to 30 degrees; right lateral 
flexion was from 0 to 35 degrees; and rotation was from 0 to 
60 degrees, bilaterally.

Range of motion of the cervical spine was forward flexion 
from 0 to 30 degrees; backwards extension from 0 to 35 
degrees; left lateral flexion from 0 to 20 degrees; right 
lateral flexion from 0 to 35 degrees; rotation to the left 
from 0 to 25 degrees; and rotation to the right from 0 to 45 
degrees.  Examination of the nervous system was within normal 
limits for motor and reflex status.  Some hypesthesia was 
noted in the lateral aspect of both lower legs and feet.

X-ray of the lumbosacral spine showed minimal anterior 
marginal lipping at L3-4 and L5.  X-ray of the cervical spine 
showed status post C6-7 fusion.  There was no evidence of 
subluxation or degenerative disc disease.  The diagnosis was 
painful neck, postoperative laminectomy times three with 
fusion, and low back pain with minimal degenerative changes 
on X-ray.

The Board has reviewed VA treatment records dated in 1997.  
In January 1997 the veteran reported that his "problems were 
coming back."  He reported losing control of his arms and 
feeling like needles were sticking in his neck.  Examination 
revealed decreased range of motion, specifically forward 
flexion to 20 degrees; backwards extension to 5 degrees; 
lateral flexion to 20 degrees, bilaterally; rotation to the 
left to 30 degrees; and rotation to the right to 60 degrees.

There was no tenderness, full reflexes, full motor function 
on the left, and 4/5 motor function on the right.  Bilateral 
spasms were noted.  A January 1997 computer tomography (CT) 
scan of the cervical spine showed no changes since May 1995.  
There was evidence of posterior fixation of C6 and C7 with 
additional interdiscal fusion.  There was no evidence of HNP 
or significant canal stenosis.  He was assessed with probable 
radial nerve impingement of the right shoulder based on his 
pain distribution.

In January 1997 he underwent an electromyograph (EMG) which 
was negative for radiculopathy of the right upper extremity.  
Intermittent losing control of the arms, which he reported 
occurring two to three times a day for five minutes to one 
hour at a time, was assessed to be of uncertain etiology.  A 
March 1997 record noted that the veteran was not working 
outside the home but was caring for his 4-year old child 
while his wife was in school.  An April 1997 orthopedic 
evaluation noted the veteran's complaints of decreased grip 
on the right and decreased muscle strength bilaterally.  No 
diagnosis was made, but he was told to continue medication 
and return in six months.

In October 1997, he complained of numbness in both hands.  He 
reported pain in the hands and arms, bilaterally, and 
paresthesias.  Examination revealed motor strength of 5/5 
bilaterally in the upper extremities with pain, decreased 
sensation to fine touch at the C5 and T1 levels.  The 
assessment was severe cervical disease.  Another record noted 
decreased handgrip bilaterally, markedly positive Tinel's 
sign, and normal motor strength other than weakness in finger 
adduction.  The assessment was neuropathy due to questionable 
carpal tunnel syndrome (CTS).

The Board notes that a September 1998 VA examination for 
diabetes mellitus attributed mild paresthesia of the feet due 
probably to mild peripheral neuropathy secondary to diabetes 
mellitus.  A September 1998 neurological examination 
performed in connection with a claim for migraine headaches 
found full and equal strength on motor examination except for 
variable weakness in the right hand grip.  Sensory 
examination was essentially normal except for a slight 
hypalgesia to pinprick in the left palm which did not follow 
any particular neural distribution.

Pursuant to the Board's Remand, the veteran underwent VA 
orthopedic and neurological examinations in February 2000 to 
assess his cervical herniated discs, post-operative, with 
radiculopathy, and low back pain with degenerative changes.  
He complained of neck pain, stiffness, and popping.  He 
stated that the neck pain was at the bottom of the neck and 
was always in the same spot.  

The veteran reported piercing pain in the right shoulder 
going to the back of the arm, forearm, and medically to the 
fingers.  Primarily he stated that the ring finger was 
affected, but during flare-ups, the ring and little fingers 
also became numb.  The report noted complaints of constant 
numbness in the fingers, at times worse than others, and 
sometimes he feels his hand is swollen and he cannot close 
it.  He reported sharp, shooting pain from the elbow to the 
wrist.  CTS repair on the right was noted in 1997.  He 
reported that in the past he had numbness in the whole right 
hand which was now mainly on just the ulnar side.  Similar 
symptoms were reported as regards the left upper extremity.  
He reported pain to the left shoulder and down to the arm, 
forearm, and wrist; numbness in the hand at times, more on 
the ulnar side; off and on weakness in the hands; and 
dropping things occasionally.

Back pain was also described down to the front and side of 
the thighs to the legs and down to the feet and toes once of 
twice a week.  The veteran reported a numb feeling in the 
bottom of the feet.  The back pain was described as mainly 
between the shoulder blades "like somebody stuck a needle in 
the back and it is hard to move."  Pain was also reported in 
the upper lumbar area.  Tingling or numbness in the lower 
extremities was denied.  His current medications included 
Naproxen.

Neurologic examination revealed normal gait.  There was no 
significant muscle atrophy and no involuntary movements.  
Power was 4+/5.  He had spasms in the right hand when trying 
to do hand grip.  Deep tendon reflexes were +2 bilaterally.  
Muscle tone was normal.  Sensory evaluation revealed 
decreased vibration in the right knee and right toe and 
decreased pinprick in the right hand, more on the ulnar side.  
No significant tenderness was noted in the back.

The impression was status post neck surgery times three with 
constant neck pain and cervical radiculopathy.  Pain down the 
shoulders and arms and numbness in the hands, rule out ulnar 
neuropathy, was also noted.  The impression was also of 
chronic back pain, mostly in the mid-thoracic area with pain 
in to the leg, primarily on the right.  The conclusion 
included the fact that no significant focal deficits or 
reflex changes were noted.  Limitation secondary to pain was 
found.  An addendum to the report after nerve conduction 
studies (NCS) noted that the studies revealed abnormal 
findings compatible with median neuropathy of the left wrist 
such as seen in CTS.

The orthopedic examiner noted that the claims folder was 
reviewed prior to the examination.  The examiner noted that 
the veteran's primary complaint concerned his neck as opposed 
to his back.  He reported neck pain of varying degrees and 
pain in the upper back.  He indicated that quick turning 
movements caused pain as did sleeping wrong.  He reported 
shooting pain down the arms, greater on the right.  He 
described numbness and tingling mainly as regards to the 
ulnar three digits of both hands, and it was noted that he 
had undergone right carpal tunnel release and had been told 
that he had CTS on the left.

The veteran reported occasional low back pain and an 
intermittent sensation like a needle was stuck in the back.  
Occasionally he had shooting pain into the legs.  There was 
no numbness or tingling and no bowel or bladder dysfunction.  
He described the back pain as aggravating but the examiner 
noted no definite functional limitations related to his back 
as opposed to his neck.

Physical examination revealed normal gait.  The neck showed 
well-healed surgical scars.  Range of motion of the cervical 
spine was forward flexion to 40 degrees (normal is 30); 
backwards extension to 30 degrees (normal is 30); left 
lateral flexion to 25 degrees (normal is 40); right lateral 
flexion to 20 degrees (normal is 40); and rotation to 50 
degrees, bilaterally (normal is 55).  The examiner provided 
the normal ranges.  Some discomfort was noted on motion, 
particularly with extension.  No tenderness or spasm was 
noted.

Examination of the back also revealed no spasm or tenderness.  
Discomfort was noted on range of motion testing.  Range of 
motion of the back was forward flexion to 90 degrees (normal 
95); backwards extension to 25 degrees (normal is 35); left 
lateral flexion to 35 degrees (normal is 40); right lateral 
flexion to 30 degrees (normal is 40); and rotation to 35 
degrees, bilaterally (normal is 35).  He was able to heel and 
toe walk and squat and arise again.  Straight leg raising was 
negative bilaterally.

The impression was service-connected cervical disc 
herniations, postoperative, with radiculopathy and 
degenerative changes of the lumbar spine.  As regards pain, 
the examiner stated his belief that the veteran's reports 
were credible and that the veteran had pain throughout the 
described ranges of motion.  As regards functional loss, the 
examiner found no evidence of instability, locking, weakened 
movement, fatigability, lack of endurance, incoordination, 
swelling, deformity, atrophy on disuse, disturbance of 
locomotion, or interference with weight-bearing.  The 
examiner found that the veteran would have further limitation 
of function with flare-ups.  As regards pain, loss of 
function, and increased disability during flare-ups, the 
examiner concluded that "it is not feasible to attempt to 
express any of this in terms of additional limitation of 
motion as these matters cannot be determined with any degree 
of medical certainty."  In an addendum, the examiner noted 
that CT scan showed mild degenerative and postoperative 
changes with no evidence of spinal stenosis or neural 
foraminal narrowing.

Cervical herniated discs, post-operative, with radiculopathy 

The veteran's cervical herniated discs, post-operative, with 
radiculopathy, are currently assigned a 20 percent rating 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 20 percent rating for moderate symptoms with 
recurring attacks and a 40 percent rating for severe symptoms 
including recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  When 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted.  Id.

The Board has considered the application of Diagnostic Code 
5290 for limitation of motion of the cervical spine, which 
provides that when the disorder is shown to be slight the 
rating is zero percent; moderate is 20 percent, and severe is 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  
However, as the veteran's disorder is diagnosed as cervical 
disc disease and as it is manifested by radiculopathy with 
involvement of the upper extremities, the Board finds that a 
rating under Diagnostic Code 5293 is more appropriate in this 
case.  Regardless, the grant in this decision of 40 percent 
for the cervical spine disorder exceeds the maximum schedular 
evaluation under Diagnostic Code 5290.  A separate rating 
under Diagnostic Code 5290 is not warranted as both 
Diagnostic Code 5290 and 5293 contemplate loss of motion, and 
the VA regulations preclude pyramiding, or the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (1999); VAOPGCPREC 36-97 (Dec. 
12, 1997). 

The Board has also considered the application of 38 C.F.R. 
§ 4.40 (consider "functional loss" "due to pain"), and 
38 C.F.R. § 4.45 (consider "[p]ain on movement, swelling, 
deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (Aug. 14, 
1998); VAOPGCPREC 36-97 (Dec. 12, 1997).

The Board finds that the clinical evidence of record supports 
the conclusion that the present manifestations of the 
veteran's cervical spine disability more nearly approximate 
an overall level of severe impairment warranting a 40 percent 
evaluation under Diagnostic Code 5293 and with consideration 
of 38 C.F.R. §§ 4.40, 4.45 (1999).  The veteran has stated 
that he has constant neck pain which is quite severe at times 
with pain down into the upper extremities.  Spasms of the 
right hand were noted while trying to do handgrip at the time 
of the 2000 VA neurological examination.  The 2000 VA 
orthopedic examination concluded that the veteran had pain 
throughout the range of motion described on examination and 
that there was particular discomfort with cervical extension.  
Further, the examiner opined that there would be further 
limitation of motion with increased use and during flare-ups.  
In addition, in January 1997, spasms were noted in the 
cervical area, and in October 1997, a treatment record found 
described the veteran's cervical disease as "severe."  For 
these reasons, the Board finds that the cervical spine 
disability is the equivalent of severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief, 
which warrants a 40 percent evaluation.

The medical evidence, however, is against the assignment of a 
60 percent rating under Diagnostic Code 5293.  The evidence 
does not support a finding of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
associated with the disc syndrome.  The record shows only one 
notation of muscle spasm.  Motor examination during the 2000 
neurological examination revealed no involuntary movements, 
and power was almost full.  Sensory examination revealed only 
decreased pinprick on the right hand, and muscle tone was 
normal.  January 1997 treatment records showed similar 
findings.  Further, the 2000 examination report attributed 
some neurological symptomatology to nonservice-connected 
bilateral CTS, including abnormal NCS findings.  Positive 
neurological findings in an October 1997 record were also 
believed to be the result of CTS.  Further, the radiological 
evidence does not show significant changes since 1995.  CT 
scan results since service have not shown HNP, spinal 
stenosis, or neural foraminal narrowing.

The Board has considered all the relevant factors and finds 
that an evaluation in excess of 40 percent is not warranted 
under 38 C.F.R. §§ 4.40 and 4.45 as the 2000 orthopedic 
examiner specifically found no evidence of instability, 
locking, weakened movement, fatigability, lack of endurance, 
incoordination, swelling, deformity, atrophy on disuse, 
disturbance of locomotion, or interference with weight-
bearing.  Further there are no medical findings which support 
a higher evaluation under these regulations as the examiner 
found that quantifying additional disability due to these 
factors would be speculative.  The Board has described above 
how consideration of 38 C.F.R. §§ 4.40, 4.45 affected the 
grant of an increased rating as regards this issue. 

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

The Board has reviewed the record with these mandates in 
mind.  The veteran has indicated that his neck disability 
interferes with his employability, but the record does not 
show any evidence of marked interference with employment.  
Records dated in 1997 reveal that the veteran was working at 
home full-time taking care of his young child.  There is no 
evidence that he has been hospitalized for his cervical spine 
disorder since service.  For these reasons, the Board finds 
no basis for further action on this question.  VAOPGCPREC. 6-
96 (1996).

The veteran was dissatisfied with his initial rating for 
cervical herniated discs, post-operative, with radiculopathy.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the RO 
granted service connection and originally assigned a 20 
percent evaluation for cervical herniated discs, post-
operative, with radiculopathy, as of the day following the 
veteran's separation from service, June 1, 1996.  See 
38 C.F.R. § 3.400 (1999).  The Board has reviewed all the 
evidence dating from the time of his separation from service 
and has determined that 40 percent is the appropriate rating 
throughout that period.  At no time from that time to the 
present has the evidence supported a rating in excess of the 
40 percent evaluation assigned in this decision for the 
veteran's cervical herniated discs, post-operative, with 
radiculopathy.  Id.; Fenderson v. West, 12 Vet. App. 119 
(1999).

Low back pain with degenerative changes

The veteran's low back pain with degenerative changes is 
currently assigned a 0 percent rating under Diagnostic Code 
5010.  Diagnostic Code 5010 applies to traumatic arthritis 
substantiated by X-ray findings and is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Diagnostic Code 5003 provides 
that arthritis confirmed by X- ray is rated on the basis of 
limitation of motion under the appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Ratings for 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292 reveal that slight limitation of motion warrants a 
10 percent disability evaluation, moderate limitation of 
motion warrants a 20 percent disability evaluation, and 
severe limitation of motion warrants a 40 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

Where the limitation of motion of the specific joint or 
joints involved is noncompensable under the applicable 
diagnostic codes, a rating of 10 percent is warranted for 
each such major joint or group of minor joints.  Limitation 
of motion must be objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  

The Board finds that the clinical evidence of record supports 
the conclusion that the present manifestations of the 
veteran's arthritis of the lumbar spine more nearly 
approximates a 10 percent evaluation under Diagnostic Code 
5010 and with consideration of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1999).  The veteran has stated that he has chronic, 
occasional back pain which radiates to the lower extremities 
once or twice a week.  The 2000 VA orthopedic examiner found 
discomfort on range of motion testing although the record 
shows he has essentially full range of motion.  Further, the 
examiner opined that there would be further limitation of 
motion with increased use and during flare-ups.  For these 
reasons, the Board finds that the lumbar spine disability 
warrants a 10 percent evaluation under Diagnostic Code 5010.

The medical evidence, however, is against the assignment of a 
20 percent rating under Diagnostic Code 5010.  The evidence 
does not support a finding of moderate limitation of motion 
under Diagnostic Code 5292, even with consideration of 
38 C.F.R. §§ 4.40, 4.45.  Range of motion was full at the 
time of the August 1996 VA examination and was essentially 
full in February 2000.  VA treatment records dated in 1997 do 
not show significant complaint, treatment, or diagnosis 
referable to the low back.  Further, no significant 
tenderness or swelling of the back was noted during the 2000 
VA neurological examination.  During the 2000 orthopedic 
examination, the veteran indicated that there were no 
definite functional limitations related to his back as 
opposed to his neck.

The Board has considered all the relevant factors and finds 
that an evaluation in excess of 10 percent is not warranted 
under 38 C.F.R. §§ 4.40 and 4.45 as the 2000 orthopedic 
examiner specifically found no evidence of instability, 
locking, weakened movement, fatigability, lack of endurance, 
incoordination, swelling, deformity, atrophy on disuse, 
disturbance of locomotion, or interference with weight-
bearing.  Further there are no medical findings which support 
a higher evaluation under these regulations as the examiner 
found that quantifying additional disability due to these 
factors would be speculative.  The Board has described above 
how consideration of 38 C.F.R. §§ 4.40 and 4.45 affected the 
grant of an increased rating as regards this issue. 

The Board has also considered Diagnostic Codes 5285, 5286, 
5287, 5289, 5294 and 5295.  Because there is no evidence of 
record to show that the veteran has been shown to have 
residuals of a fractured vertebra of the lumbar spine, 
complete bony fixation of the lumbar spine, ankylosis of the 
lumbar spine, sacro-iliac injury and weakness, or lumbosacral 
strain, the Board finds that the appropriate Diagnostic Code 
in this case is 5292.  As regards consideration of Diagnostic 
Code 5293, the Board finds that that Diagnostic Code is not 
for application as there is no evidence of intervertebral 
disc disease.  A review of the record shows that the only 
neurological complaints regarding the lower extremities was 
numbness which has been attributed to the veteran's service-
connected diabetes mellitus and not intervertebral disc 
disease.  The veteran has denied bowel and bladder 
dysfunction, and motor and sensory evaluations have 
consistently been normal as regards the lower extremities.

The Board has reviewed the record with the mandates regarding 
38 C.F.R. § 3.321(b)(1) in mind.  The 2000 VA examination 
noted that the veteran reported no definite functional 
limitations regarding his low back which seems to indicate 
that the examiner did not believe that the low back 
disability interferes with employability.  The record does 
not show any evidence of marked interference with employment.  
Records dated in 1997 reveal that the veteran was working at 
home full-time taking care of his young child.  There is no 
evidence that he has been hospitalized for his lumbar spine 
disorder since service.  For these reasons, the Board finds 
no basis for further action on this question.  VAOPGCPREC. 6-
96 (1996).

The veteran was dissatisfied with his initial rating for low 
back pain with degenerative changes.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the RO granted service connection and 
originally assigned a 0 percent evaluation for low back pain 
with degenerative changes, as of the day following the 
veteran's separation from service, June 1, 1996.  See 
38 C.F.R. § 3.400 (1999).  The Board has reviewed all the 
evidence dating from the time of his separation from service 
and has determined that 10 percent is the appropriate rating 
throughout that period.  At no time from that time to the 
present has the evidence supported a rating in excess of the 
10 percent evaluation assigned in this decision for the 
veteran's low back pain with degenerative changes.  Id.; 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

An increased rating, to 40 percent, for the service-connected 
cervical herniated discs, post-operative, with radiculopathy, 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.

An increased rating, to 10 percent, for the service-connected 
low back pain with degenerative changes, is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

